Citation Nr: 0308822	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  90-48 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for residuals of a 
cervical spine injury.  

2.  Entitlement to service connection for a headache 
disorder.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1978 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1989 rating action by the 
RO that denied service connection for residuals of an injury 
to the cervical spine, to include headaches.  In April 1998 
the veteran appeared and gave testimony at a hearing in 
Washington, D.C., before a member of the Board.  A transcript 
of this hearing is of record.  (The Board member who 
conducted this hearing is no longer at the Board. In a 
September 2002 letter the Board informed the veteran of this 
and she was also told that she would be afforded another 
Board hearing if she so desired.  The veteran subsequently 
replied that she did not desire a further hearing.)

The Board remanded this case to the RO for further 
development in November 1998.  In October 2002 the Board 
sought additional development in this case pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  In July 
2002 the Board undertook further development of this case 
pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The Board's development 
yielded no additional evidence.  The Board is issuing a 
decision in accordance with the provisions of 38 C.F.R. 
§ 3.365 (2002), discussed below.


FINDINGS OF FACT

1.  A current cervical spine disability has not been 
demonstrated.  

2.  The veteran's current headache disorder, characterized as 
uncomplicated migraines, had its onset during service.  


CONCLUSIONS OF LAW

1.  Residuals of an injury to the cervical spine were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002).  

A chronic headache disorder was incurred during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The RO informed the veteran of the provisions of the VCAA and 
the relevance of this legislation to her current claims in a 
letter dated in September 2001.  This letter advised her of 
the evidence needed to substantiate her claim, and of who was 
responsible for obtaining what evidence.  Thus, the veteran 
has been informed of the evidence needed to substantiate hr 
current claim and also informed of what evidence she was 
responsible for obtaining.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes that the VA has undertaken to obtain all 
relevant evidence, and there is no question as to who is 
responsible for obtaining what evidence.  VA has advised the 
veteran of her responsibility for reporting for VA 
examinations.  Further efforts to comply with the 
requirements of the VCAA have been frustrated by the 
veteran's failure to provide information regarding relevant 
medical treatment and her failure to appear for a recently 
scheduled VA medical examination to determine the etiology of 
her claimed residuals of a head injury, to include headaches.  
Because of this lack of response, there is no reasonable 
possibility that further efforts could aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).

In view of the above, the Board concludes that no further 
action by the RO is necessary under the VCAA in regard to the 
issue that is the subject of this appellate decision.  The 
Board will therefore proceed to consider the merits of this 
claim on the basis of the evidence currently of record.  

                                                          I.  
Factual Basis  

The veteran's examination prior to service enlistment is not 
of record.  Review of the service medical records reveals 
that the veteran was seen in April 1978 after she fell off of 
a truck.  The veteran was said to have pain from her neck 
down her back.  She was again seen in May 1978 with 
complaints pain in the mid and lower back as well as across 
the shoulders.  Later in May 1978 she complained of neck pain 
and headaches since basic training.  It was reported that she 
had been hospitalized after falling off the truck during 
basic training.  When seen in June 1978 the veteran was 
reported to have rhomboid spasm on the left.  An x-ray of the 
cervical spine was reported to be normal. 

During a periodic service medical examination conducted in 
January 1979 a clinical evaluation revealed no pertinent 
abnormalities.  In the physician's summary the veteran was 
noted to have non-specific headaches, which were considered 
to be probably due to tension.  The veteran was seen in 
February 1979 with complaints that included headaches and 
some blurred vision when reading small print.  The 
impressions were conjunctivitis and sinusitis.  She was seen 
in October 1979 with complaints of headaches, coughing, and a 
running nose.  The impression was sinusitis.  

After being seen in late October and early November 1979 with 
complaints that included headaches, body aches, and a sore 
throat, the impression was possible mononucleosis.  Later 
that month the veteran was again seen with complaints of a 
headache and pain in the neck.    She said that she had been 
struck on the head with a fist.  

The veteran was seen in early January 1980 with complaints of 
severe frontal and temporal headaches of 6 days duration. The 
impression was migraine headache.  She was again seen in late 
January 1980 with complaints of a headache of 3 days 
duration.  The impressions were migraine headache and upper 
respiratory infection.  When seen again at the end of January 
1980 with headache, the impressions included migraine.  
During treatment for recurrent bilateral frontal cephalgia in 
late February 1980, a history of migraines was noted.  These 
lasted all day when they occurred.  The pain was described as 
sharp and dull, and was nonradiating.  No visual changes or 
history of head trauma was noted.  The impression was 
recurrent cephalgia of undetermined etiology.    

In early April 1980 the veteran was seen repeatedly for 
headaches of several days duration.  The headaches were 
frontal, constant and throbbing in the frontal parietal area.  
It was also reported that there was a 12-hour waxing and 
waning cycle.  Evaluation of the head revealed it to be 
normocephalic and atraumatic.  Spasms of the cervical spine 
with lesions at C3 and C4 were reported.  The assessments 
included temperomandibular joint pain with secondary temporal 
headache and rule out sinusitis.  Later in April 1980 the 
veteran was seen with complaints of headaches, nausea, and 
vomiting for 1 week.  The assessment was upper respiratory 
infection.  In October 1980 it was noted that the veteran's 
medication caused severe headaches.  

The veteran was seen in May 1981 with complaints of bi-
temporal headaches which were described as chronic and lasted 
2-3 days.  It was reported that the veteran had had this 
complaint for over 2 years.  Later in May 1981 it was noted 
that the veteran refused to undergo a neurological evaluation 
of her headache complaints.  On a medical history given in 
October 1981 the veteran reported that she had severe or 
frequent headaches.  The veteran did not undergo a physical 
examination prior to service discharge. 

During treatment at a service facility in September 1982 the 
veteran was noted to complain of abdominal pain and severe 
headaches.  The diagnoses included tension headaches.  She 
was again seen in May 1983 for abdominal pain and, at that 
time, the veteran was also noted to complain of dizziness and 
throbbing temporal headaches.  

On a VA medical examination conducted in June 1983 the 
veteran's complaints included severe headaches.  A 
neurological evaluation was reported to be within normal 
limits.  

On a private neurological evaluation conducted in October 
1983 the veteran complained of having headaches for the 
previous year.  The headaches would generally last from one 
to three days, but occasionally would last a week, and were 
described as bilateral, frontotemporal and occipital.  There 
was no associated nausea or aura.  Neurological evaluation 
was normal and the doctor believed that the headaches were 
most likely related to chronic fatigue.  Private outpatient 
clinical records reflect additional treatment for headaches 
in 1983.  A CT scan of the head performed in February 1985 
was negative.    

On a VA medical examination conducted in September 1989 the 
veteran complained of a severe headache.  It was reported 
that she fell out of truck in 1978 and was knocked out.  She 
said that she was in neck traction for three weeks and had 
had dizziness with falls and headaches ever since this 
episode.   

The veteran described her headaches as occurring in the 
frontal area and in the posterior area and accompanied by 
neck pain.  Musculoskeletal evaluation revealed that the 
veteran's neck motion was free.  There was forward flexion of 
50 degrees and backward flexion of 35 degrees, both motion 
caused complaints of pain.  Right and left lateral bending 
was to 30 degrees and right and left rotation was each 90 
degrees.  X-rays of the skull, mandible, and cervical spine 
were normal.  The diagnoses included possible tension 
headaches secondary to a neck injury in the past.  

During a hearing at the RO in February 1992 the veteran 
denied any neck problems or headaches prior to service.  She 
said that she sustained an injury to her head and cervical 
spine in a truck accident during basic training and 
thereafter suffered from neck pain and chronic headaches.  
She said that her neck was in traction for three weeks after 
the injury.  

At the hearing the veteran submitted a letter from a private 
physician who reported treating the veteran since 1983 for 
episodes of back pain and for headaches.  

After VA neuropsychological testing conducted in March 1992 
the findings were reported to be consistent with a history of 
a head injury.  

During a hearing before a member of the Board in Washington, 
D.C. in April 1998 the veteran denied any problem with 
headaches prior to service.  She said that she sustained an 
injury to her neck in a truck accident that occurred in April 
1978, during basic training.  She said that she thereafter 
suffered from neck pain and chronic headaches.  She said that 
she was unconscious for days after the accident did not 
recall how long she was hospitalized on that occasion.  The 
veteran also said that doctors had told her that her 
headaches were related to this injury during service.  
VA clinical records and physician's statements reflect 
treatment and occasional periods of hospitalization during 
the mid and late 1990s for various disabilities, to include 
headaches diagnosed as migraines.  

In a statement dated in November 1999 a VA physician reported 
that there was no record of the veteran being told that her 
headaches were related to an inservice accident or any other 
event during service.  It was reported that the veteran had 
been treated for neck pain on one occasion in March 1998 and 
once in April 1999 following a fall.  Older files also 
referenced neck pain, but a CT scan of the neck done in May 
1995 was said to have been normal.  The veteran's headaches 
had been diagnosed as uncomplicated migraines, although she 
was diagnosed on one occasion as having muscle tension 
headaches and on another occasion she was diagnosed as having 
mixed migraine and tension headaches.

Pursuant to Board development conducted in August 2002 under 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002) the 
veteran was scheduled to undergo VA orthopedic and 
neurological examinations in March 2003 in order to ascertain 
the nature and the etiology of her claimed cervical spine and 
headache disabilities.  The record contains a computer-
generated document that indicates that she failed to report 
for either of these examinations 


                                                        II. 
Legal Analysis 

Cervical Spine

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  

Service connection may be granted for any disease diagnosed 
after service discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R.§ 3.303(d).  

Under the provisions of 38 C.F.R.§ 3.655(b) when a claimant 
fails without good cause to report for a scheduled 
examination necessary to establish his entitlement to a 
service connection, the claim shall be evaluated on the basis 
of the evidence of record.  As noted earlier, the veteran 
failed to report for recent VA examinations that would have 
provided relevant evidence in regard to the veteran's current 
claims.  Since that is the case, the veteran's current claims 
will be decided on the evidence that is currently available.  

In regard to the veteran's claim for service connection for 
residuals of a cervical spine injury during service, the 
Board notes that the veteran failed to appear for recent VA 
orthopedic and neurological examinations that were necessary 
to ascertain the nature and the etiology of her claimed 
cervical spine and headache disabilities.  Since that is the 
case, the provisions of 38 C.F.R.§ 3.655(b) mandate that 
these claims for service connection be decided on the basis 
of the evidence currently of record.  

The Board notes that the veteran's service medical records do 
reference treatment during the period from April to June 1978 
for pain in the neck and upper back that was apparently the 
result of an injury sustained in a truck accident.  However, 
service connection also requires medical evidence of a 
current disability, and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The injury to the cervical spine sustained as a result of the 
veteran's 1978 vehicle accident must be considered acute and 
transitory, since no abnormality involving the cervical spine 
was reported on CT scan and X-ray performed subsequent to the 
injury.  No cervical spine pathology was demonstrated on a 
service physical examination conducted in early 1979.  
Moreover, no cervical spine disability was demonstrated 
medically during the veteran's remaining service.  

In addition, although the veteran has received occasional 
post service treatment for neck discomfort, no chronic 
disability involving the cervical spine has ever been 
diagnosed or otherwise medically demonstrated.  Since the 
evidence currently of record does not demonstrate that the 
veteran has any chronic cervical spine disability related to 
service, service connection for residuals of a cervical spine 
injury must be denied.  

Headaches

In regard to the veteran's claim for service connection for 
headaches, the Board notes that the veteran's service medical 
records contain numerous references to treatment for headache 
complaints that were variously diagnosed.  The possibility of 
migraine was noted during service.  

The record also indicates that the veteran has received 
treatment for headaches ever since her discharge from service 
and thus continuity of her headache symptoms since service 
discharge is shown.  It is also significant that the 
veteran's headaches are currently considered to be of the 
migraine type, and a similar assessment was occasionally 
rendered during service.  Therefore, the Board finds that the 
veteran currently has a chronic headache disorder that had 
its onset during service.  Accordingly, service connection 
for a headache disorder is warranted.






							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for residuals of an injury to the cervical 
spine is denied.  

Service connection for a headache disorder is granted.  





	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

